Thomas, J.
It was one of the conditions of the defendant’s recognizance, not only to appear in this court to prosecute his exceptions, but to abide the decree and order of the court thereon. By the decree and order of this court the exceptions were overruled, and the cause remitted to the court of common pleas for further action. To have abided the order of this court in his cause, the defendant must have appeared at the court to which his cause was remitted and awaited its action. He did not appear and was defaulted. He did not keep his recogni zance and his demurrer must be overruled.

Judgment for the Commonwealth